OPINION OF
THE COURT.
This is a sci. fa. to revive a judgment The first writ was returned served on one of the defendants, and not found as to the others. An alias was issued against defendants, which was not served, returned nihil. Merrill, one of the defendants, pleaded to the judgment the statute of limitations, to which the plaintiff demurred. And it appearing that the limitation of the judgment lien had expired as to Merrill, before the service of the writ, the demurrer is overruled, and the plea as to him is sustained. His real estate is, therefore, released from the judgment. The Revised Statutes of 1843, § 92, provides for an alias sci. fa., and authorizes a judgment on its being returned nihil. The judgment is revived, and execution against the lauds may issue against the defendants, etc., except Merrill. 3 Blackf. 334; Walker v. Hood, 5 Blackf. 266.